Citation Nr: 1138861	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1942 to October 1944.  He died in August 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the above claims.

In August 2011, the appellant testify at a hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to a disability rating in excess of 70 percent for PTSD and TDIU for purposes of accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in August 2008.  In the death certificate, the immediate cause of the Veteran's death was listed as adenocarcinoma of the duodenum and pancreas.

2.  At the time of his death, the Veteran was service connected for psychiatric disability, which was rated as 70 percent disabling.  

3.  The Veteran's psychiatric disability contributed substantially and materially to cause his death.


CONCLUSION OF LAW

The death of the Veteran was the result of a disease or injury incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

During the August 2011 hearing, the appellant principally argued that the symptoms associated with the Veteran's PTSD (which was rated as 70 percent disabling) lead him to avoid seeking treatment for what he thought was a virus and had he sought treatment earlier, the outcome may have been different.  Therefore, she maintains that the Veteran's PTSD caused him to avoid treatment for adenocarcinoma of the duodenum and pancreas that ultimately caused his death.

Having carefully considered the claim in light of the record and the applicable law, the Board will grant the benefit sought under the "benefit-of-the-doubt" rule, which provides that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant is to prevail upon the issue.  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related.

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010); Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent evidence of a nexus between an in-service injury or disease and death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the evidence in the claims file shows that the Veteran died in August 2008.  The immediate cause of the Veteran's death as shown on the death certificate was adenocarcinoma of the duodenum and pancreas.  At the time of the Veteran's death, service connection was in effect for PTSD, which was rated as 70 percent disabling.

A review of the Veteran's service treatment records shows no treatment for, or diagnosis of, any type of adenocarcinoma during service.  Post-service treatment records show that the Veteran was not treated for any form of adenocarcinoma until August 2008 when he sought treatment for abdominal pain.  He was admitted on August [redacted], 2008 and died on August [redacted], 2008.  The discharge summary states that he was seen two weeks before his death for complaints of abdominal pain and nausea for several days.  He was eventually intubated and developed multi-organ failure.  He was eventually found to have adenocarcinoma.  

In a letter received in October 2009, the Veteran's treating VA geriatric nurse practitioner stated that she began treating the Veteran in 1997 until May 2008, when he determined that he could not drive into Boston any more for treatment as he was 87 years old.  She described the Veteran as a private man who was somewhat secretive about his health and would minimize symptoms saying that everything was alright and would never agree to lab tests.  He had anemia, but declined further workup and repeatedly refused a colonoscopy.  She stated that due to the Veteran's symptoms of his psychiatric disability, he did not disclose symptoms or seek treatment.  Furthermore, she opined that due to the delay in treatment, his service-connected disability could have contributed to the cause of his death.

In correspondence of record, the appellant stated that his psychiatric disability prevented him from getting necessary care as he could never reveal his true medical condition.  She asserts that the Veteran's service-connected disability contributed substantially to his death.  During the August 2011 hearing, the appellant also stated that the Veteran was unable to properly communicate his symptoms and his judgment was so impaired that he did not know when to seek treatment.

The Board finds that the evidence shows that the Veteran's death is a consequence of his service-connected PTSD.  In this regard, the Board finds the October 2009 letter from his treating VA geriatric nurse practitioner, which reflects that his service-connected psychiatric disability led him to delay seeking treatment for his adenocarcinoma, to be competent, credible and probative.  This opinion is consistent with the competent and credible testimony offered by the appellant, his long-term spouse, relating to her observations of the Veteran's behavior over many years, see Davidson, as well as the reports of his psychiatric care.  The Board also notes that there is no conflicting medical evidence.  Thus, because the evidence shows that the Veteran's psychiatric disability contributed substantially and materially to cause his death, service connection is warranted.


ORDER

Service connection for cause of the Veteran's death is granted.

REMAND

During the August 2011 hearing, the appellant stated that the Veteran continually received VA treatment since the 1970s.  In addition, the Veteran's treating VA geriatric nurse practitioner stated that she began treating the Veteran in 1997 until May 2008.  A review of the record shows VA treatment records only from 1962 to 1979.  The appellant asserts that there may be informal claims for a higher rating for a psychiatric disability and TDIU reflected in the VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 613 (1992).  As such, VA has no discretion and must undertake efforts to get those records in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA medical treatment records since 1979.  If these records are not available, a negative reply is required and the appellant must be notified.

2.  Then readjudicate the appellant's claim.  If the decision with respect to the claims remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


